DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 to 7, 9, 12 to 13, 16 to 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373).
Concerning independent claims 1, 13, and 20, Byron et al. discloses a method, system, and computer program for generating a response to a user query from extracted product features, comprising:
“initiating, by a machine agent, an interactive natural language conversation between a user and the machine agent to provide the user with guidance on one or more products” – conversational systems integrating natural language processing include virtual assistants in a dialog between a user and the conversational system (“an interactive natural language conversation between a user and the machine agent”) (¶[0014] - ¶[0015]); a dialog between a user and a conversational system generates an appropriate response to consider a sentiment towards a specific product attribute 
“receiving, via an interface of the machine agent, a request for information that compares [a pair of] products, the request comprising a natural language question inputted by the user during the interactive natural language conversation” – product attribute desirability program 110A, 110B receives a user query associated with a product; when interacting with a conversational system, a user may present a question about a specific product to which the conversational system may be required to provide a response; a user may ask a conversational system, “What is the resolution of the sensor?” (¶[0035]: Figure 2: Step 208); here, “What is the resolution of the sensor?” is “a natural language question inputted by the user during the interactive natural language conversation”; 
“in response to receiving the request, accessing, by the machine agent from a product knowledge database, textual statements about one or more features corresponding to the [pair of] products, the textual statements obtained by a machine-based offline knowledge extraction process that extracts the textual statements from product information of one or more of the [pair of] products and at least one product review of the one or more of the [pair of] products”  – product attribute desirability program 110A, 110B extracts product features (“a machine-based offline knowledge 
“based on the accessed textual statements and an overall empirical utility of each of the accessed textual statements [estimated using past conversations with multiple users over a period of time], determining, by a hardware processor of the machine agent, one or more statements comparing the one or more features [between the pair] of products to convey to the user” – product attribute desirability program 110A, 110B generates a response to a received user query based on a calculated desirability score; product attribute desirability program 110A, 110B may then generate an appropriate response that incorporates the availability of the feature or attribute in the product and 
Concerning independent claims 1, 13, and 20, Byron et al. discloses all of the limitations of these independent claims with arguable exceptions of comparing “a pair” of products with features representing “a pair” of products from reviews of “a pair” of products, and textual statements “estimated using past conversations with multiple users over time”.  Still, Byron et al. may arguably be construed to render obvious a limitation of “a pair” of products, too.  That is, Byron et al. discloses that a conversational system may generate a response that suggests the user consider a different product with more favorable reviews of a specific attribute (‘feature’), rather than simply returning a response that plainly answers the query without any guidance to the user.  (¶[0017])  Additionally, Byron et al. generates a response, “Unfortunately, this model does not have a touchscreen.  However, I can recommend other models that have a touchscreen.” (¶[0038] - ¶[0039]: Figure 2: Step 212)  A response that camera A does not have a touchscreen, but camera B does have a touchscreen, can be construed as “comparing the one or more features between the pair of products.”  Moreover, Byron et al. discloses that a cohort of product reviews may be extracted from a variety of sources including social media sites and online review sites.  (¶[0044])  Broadly, if an ‘accessed statement’ is derived from a cohort of sources including social media sites and online review sites, then these statement are “estimated using past conversations with multiple users over a period of time”.  That is, online reviews are inherently generated by a “multiple users over a period of time”.   However, even if Byron et al., they are taught by Lee et al. 
Concerning independent claims 1, 13, and 20, Lee et al. teaches product conversations among social groups that stores conversations as a product review database to evaluate a conversation and to identify a consensus recommendation of a product.  (Abstract)  Significant information may be identified in comments of a conversation about a comparison of different products.  (¶[0006])  The conversation may focus on more than one product, e.g., a comparison of two or more products in a particular product area.  (¶[0022])  A conversation 16 about one or more products 12 may be initiated by users 14 of a particular social group 32, e.g., user 14, who may request a product review of a particular product 12 or by comparing products 12 within a product area 20.  (¶[0028]: Figures 1 to 2)  Conversation store 42 is configured to store comments of a conversation 16 about one or more products 20 generated by various users 14 of a particular social group 32.  (¶[0030]: Figures 3 to 4)  Upon receiving a comment 18 about a product 12 from a user 14 of social group 32, comment 18 is stored 78 in a conversation record.  Upon receiving 80 from a user 14 of social group 32 a presenting request 52 to present conversation 16 about the product, at least one comment 18 about product 12 in the conversation record is retrieved 82 from conversation store 42 and presented 84 to user 14.  (¶[0032]: Figure 5)  Conversation 16 may be initiated upon receiving from user 14 of social group 32 a comment 18 regarding a product 12, i.e., a user review request 62 for product 12, ‘Can someone recommend a product for me in this product area?’, and a product recommendation of e.g., ‘Among all of the products in this product area, this product has the highest quality.’  (¶[0042]: Figure 5)  Lee et al., then, teaches “a request for information that compares a pair of products”, “an extraction process that extracts the textual statement from product information of one or more of the pair of products and at least one product review of one or more of the pair of products”, and accessed textual statements that are “estimated using past conversations with multiple users over a period of time”.  Lee et al. expressly teaches storing these “past conversations” from “multiple users” comprising users 14 in social group 32.  Implicitly, “past conversations” are generated at different times, i.e., product reviews from a plurality of users 14 in social group 32 are not all generated at the same time.  An objective is to provide information about products that is reliable and not biased by employees or vendors of products by personalizing opinions to those participants that are known to the user.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to compare a pair of products using past conversations from multiple users over a period of time as taught by Lee et al. to present information about a desirability of product attributes in Byron et al. for a purpose of providing reliable and unbiased reviews by limiting opinions to those from participants in a user’s social network.

Concerning claims 6 and 16, Byron et al. discloses:
“extracting the textual statements about product features from the product information” – product attribute desirability program 110A, 110B extracts product features corresponding to one or more products by parsing through repositories 
“normalizing the extracted textual statements across the product information of a given product” – product attribute desirability program 110A, 110B generates a table of Table 1 or Table 2, where a positive sentiment ratio and a negative sentiment ratio are calculated from a number of positive sentiment reviews and a number of negative sentiment reviews as compared to a total number of reviews, where a positive sentiment ratio and a negative sentiment ratio are “normalized” to a value between ‘0’ and ‘1’ (¶[0042] - ¶[0043]: Tables 1 to 2); that is, “extracted textual statements” from product reviews are “normalized” within a range of ‘0’ to ‘1’ by dividing a positive sentiment ratio by a total number of reviews and a negative sentiment ratio by a total number of reviews; 
“based on the normalizing, computing polarity of the extracted textual statements” – product attribute desirability program 110A, 110B generates Table 1 or Table 2, where a positive sentiment ratio and a negative sentiment ratio are calculated from a number of positive sentiment reviews and a number of negative sentiment reviews as compared to a total number of reviews, where a positive sentiment ratio and a negative sentiment ratio are “normalized” to a value between ‘0’ and ‘1’ (¶[0042 - ¶[0043]: Tables 1 to 2); here, a positive review provides a positive “polarity” and a negative review provides a negative “polarity”; 

“storing the extracted textual statements, corresponding polarity, and corresponding support in the product knowledge database” – product attribute desirability program 110A, 110B records product features or attributes; product attribute desirability program 110A, 110B may identify a zoom feature should be recorded that received a positive statement, and may record metadata for image quality (¶[0033]: Figure 2: Step 204); database 116, then, stores reviews (“the extracted textual statements”), number of positive and negative sentiments (“corresponding support”), and positive and negative ratios (“polarity”) in Tables 1 to 2.
Concerning claims 7 and 17, Byron et al. discloses a desirability score may be a numerical value measuring the importance of a feature based on parsed product reviews that may be calculated as a comparison of a positive review and a negative review; if a specific features received 20 positive reviews and 10 negative reviews, product attribute desirability program 110A, 110B may calculate the desirability score as +10 (¶[0034]: Figure 2: Step 206); product attribute desirability program 110A, 110B 
Concerning claim 9, Byron et al. discloses that if a specific features received 20 positive reviews and 10 negative reviews, product attribute desirability program 110A, 110B may calculate the desirability score as +10 (¶[0034]: Figure 2: Step 206); product attribute desirability program 110A, 110B generates a table of Table 1 or Table 2, where a positive sentiment ratio and a negative sentiment ratio are calculated from a number of positive sentiment reviews and a number of negative sentiment reviews as compared to a total number of reviews (¶[0042] - ¶[0043]: Tables 1 to 2); broadly, “support of the extracted textual statements” can be construed as a calculation of a number of positive reviews and a number of negative reviews; Compare Specification, ¶[0029] and ¶[0051], which states that support is a measure of how many users are mentioning the textual statement; here, determining a response is “based on polarity” of a desirability score being positive for +10 and “the support of each extracted statement” is a number of 20 positive reviews and 10 negative reviews.
Concerning claim 12, Byron et al. discloses that product attribute desirability program 110A, 110B may utilize machine learning of previous user queries to determine   

Claims 2 to 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373) as applied to claims 1 and 13 above, and further in view of Rasmussen et al. (U.S. Patent Publication 2017/0061283).
Concerning claims 2 and 14, Byron et al. determines one or more statements about products for responses that may utilize machine learning of previous user queries and recording subsequent user actions.  (¶[0038]: Figure 2: Step 212).  However, Byron et al. does not provide “a Q-learning algorithm, wherein a reward of the Q-learning algorithm is unknown”.  Still, various algorithms of machine learning are known, and this one is taught by Rasmussen et al.  Specifically, Rasmussen et al. teaches reinforcement learning that is a general algorithm for determining a best action to take given a current state of the world.  An algorithm for selecting an action ‘a’ in a state ‘s’ that is defined as a total reward received after selecting ‘a’, where Q values and reward functions are unknown, and can only be sampled by exploring the environment.  (¶[0002] - ¶[0004])  Rasmussen et al. designates this as “Q-learning”.  It would have been obvious to one having ordinary skill in the art to provide a Q-learning algorithm with an unknown reward as taught by Rasmussen et al. to perform machine learning of previous user queries and actions in Byron et al. for a purpose of determining a best action to take given a current state of the world.

Concerning claim 3, Byron et al. discloses determining a response based on “an overall empirical utility of each statement” and “support of each statement as computed by the offline knowledge extraction process” when it is determined that a camera does not have a touchscreen but other models are recommended.  (¶[0039]: Figure 2)  That is, product reviews and desirability scores are obtained for features of products, and these are used to generate a response.  Similarly, Byron et al. discloses using machine learning to generate a response based on previous user queries and user actions.  (¶[0038] - ¶[0039]: Figure 2)  Rasmussen et al. teaches reinforcement learning that is a general algorithm for determining a best action to take given a current state of the world.  (¶[0002])  Rasmussen et al.’s Q-learning algorithm for “estimating a reward”, then, can be used to generate a response as an action ‘a’ that takes into account states ‘s’ corresponding to “knowledge about any user preferences”, or “an overall empirical utility of each statement” and “support of each statement as computed by the offline knowledge extraction process”.

Claims 4 to 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373) as applied to claims 1 and 13 above, and further in view of Lim et al. (U.S. Patent Publication 2016/0342317).
Concerning claims 4 and 15, Byron et al. does not expressly disclose “prompting feedback from the user during the interactive natural language conversation regarding a product previously purchased by the user, the feedback comprising specific features of Byron et al. appears to do this automatically without expressly prompting the user for this feedback information when a machine learning algorithm records user actions of searching for a different camera as validation or disapproval of a prediction as to a user preference for a touchscreen.  (¶[0038]: Figure 2: Step 212)  However, it is well known in natural language processing to request feedback to improve a model of a dialog.  
Concerning claims 4 and 15, Lim et al. teaches crafting a feedback dialogue with a digital assistant that facilitates natural language conversations as machine learning sessions with a user, so that one or more queries are used to learn the user’s preferences.  (Abstract)  A digital assistant generates questions based on an identified learning area and presents those questions as a natural language conversation to elicit feedback, and uses the feedback to confirm inferences to personalize the digital assistant’s user interactions.  An intelligent digital assistant uses reflection based on logged activity to infer what the user wants in the future, pulls targeted feedback using specific questions in a natural language conversation, and identifies targeted sentiment in user responses.  (¶[0014] - ¶[0015])  A user may input a phrase, “the sandwich was too greasy”, a sentiment is identified as directed towards a facet, and a user profile is updated.  (¶[0029]: Figure 1)  Digital assistant 210 may generate questions that incorporate inferences by asking, “I see you ate at Restaurant A last week, how did you like the food?”  By incorporating the inference into questions, digital assistant 210 seeks confirmation of an inference and feedback related to a user’s preferences about a Lim et al., then, teaches “prompting feedback from the user during the interactive natural language conversation” and updating a user profile so that “the feedback being stored for later processing by the offline knowledge extraction process”.  Moreover, Lim et al. provides an embodiment of a sandwich at a restaurant (“a product previously purchased”), but is applicable to a desirability of product attributes of Byron et al.  These product attributes relate to “specific features . . . or strengths and weaknesses” when a camera does not have a touchscreen in Byron et al.  (¶[0039]: Figure 2: Step 212)  An objective is to facilitate natural language conversations with machine learning to learn a user’s preferences.  (Abstract)  It would have been obvious to one having ordinary skill in the art to prompt for feedback from a user during an interactive natural language conversation regarding a previously purchased product as taught by Lim et al. about specific features or strengths and weaknesses of a product of Byron et al. for a purpose of facilitating natural language conversations with machine learning to learn a user’s preferences.

Concerning claim 5, Lim et al. teaches that a digital assistant generates questions based on an identified learning area and presents those questions as a   

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373) as applied to claims 1 and 13 above, and further in view of Miyoshi et al. (U.S. Patent Publication 2018/0039633).
Byron et al. discloses that positive and negative ratios are ‘normalized’ in a range between 0 and 1 in Tables 1 and 2 (“normalizing the textual statements”).  (¶[0042] - ¶[0043]: Tables 1 and 2)  However, Byron et al. does not clearly disclose that normalizing the extracted textual statement comprises “approximating a function F of two arguments which takes two of the extracted textual statements for a given product as input and computes their similarity as a number between 0 and 1.”  Still, it is well known in the art of natural language processing to determine a similarity between two documents of text.
Generally, Miyoshi et al. teaches estimating information that a user will request on a basis of purchase history for recommend techniques.  (¶[0003] and ¶[0005])  Data collection unit 102 collects document data in which a recommend trip destination is presented from commercial facilities, homepages of public facilities, and blogs that are relevant to products.  (¶[0038])  Specifically, evaluation expressions are collected for evaluating a subject type, and a similarity relationship is analyzed in a relationship Miyoshi et al., then, teaches “a function F” given as a distance of Equation (1) “of two arguments” comprising E1 and E2 (or E* and E) for expressions that are “extracted textual statements” so that “their similarity” as represented by a distance is normalized to s “as a number between 0 and 1.”  An objective is to estimate information that a user may request on the basis of a purchase history.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to compute a similarity between two arguments representing extracted textual statements by a distance that is normalized between 0 and 1 as taught by Miyoshi et al. to generate a response of a desirability of product attributes of Byron et al. for a purpose of estimating information a user may request on the basis of a purchase history.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373) as applied to claim 1 above, and further in view of Pan et al. (U.S. Patent Publication 2016/0267377).
Byron et al. broadly discloses determining an “overall empirical utility” of products from “the accessed statements” representing features extracted from product reviews, and “the overall empirical utility of each of the accessed statements is estimated, by the Byron et al. uses prior queries from a user to determine if a user will likely be dissatisfied with a particular feature on that feature’s omission from product reviews.  (¶[0038]: Figure 2: Step 212)  If a user is going to be dissatisfied, then this implies that a product does not have a satisfactory “overall empirical utility”.  Similarly, Lee et al. teaches “the overall empirical utility of each of the accessed statement is estimated by the machine agent based on the past conversations with multiple users over the period of time.”  Here, Lee et al. uses stored comments 18 of a conversation 16 about one or more products 20 generated by users 14.  (¶[0030]: Figures 3 to 4)  These conversations, then, are from multiple users over a period of time in the past.  However, Byron et al. and Lee et al. do not disclose or teach quantifying “how likely communicating a corresponding accessed statement is to result in a purchase of a specific product”.
Pan et al. teaches determining probabilities using a computer learning model that may including receiving user-submitted product review text, determining attributes of the product review text, and generating a sentiment and predicted probability of recommendation of the review.  (Abstract)  User preferences may be derived from historical information and preferences about a user stored and accessible from data store 208.  (¶[0058]: Figure 1)  Specifically, forecasting engine 126 may predict the purchase probability of a given product based on user attributes, product attributes, and reviews associated with that product during that session (“how likely communicating a corresponding accessed statement is to result in a purchase of a specific product”).  An aggregate predicted probability of recommendation (PPR) may reflect a likelihood that the reviews collectively recommend purchase of the product on a scale of 0% to 100%.  Pan et al. based on prior queries of Byron et al. for a purpose of improving characterization of sentiment of product reviews.

Claims 21 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373) as applied to claim 1 above, and further in view of Caldwell et al. (U.S. Patent Publication 2002/0095411).
Concerning claim 21, Byron et al. discloses an embodiment of analyzing desirability scores for cameras that includes two statements, “Unfortunately, this model does not have a touchscreen” and “However, I can recommend other models that have a touchscreen”.  (¶[0039])  Arguably, these are “a first statement for a first feature of a Byron et al., they are taught by Caldwell et al. 
Concerning claim 21, Caldwell et al. teaches a natural language product comparison guide synthesizer that solicits a user’s product requirements, lets them compare different products, and recommends one or more products based on their preferences.  The guide uses automatically generated natural language to facilitate the comparison of products, and to convey and explain its recommendation as to which products are best suited to the user’s individual needs.  (Abstract; ¶[0002])  Specifically, Caldwell et al. teaches that a set of textual phrases, or snippets, can be used by a synthesizer when generating explanations or recommendations that refer to particular product features.  Specifically, a snippet can convey a message, “Product X and Product Y both have auto focus”, “Product X has a larger LCD display than Product Y”, or “Of the three models, Product X has the most convenient feature.”  (¶[0048] - ¶[0051])  Here, “Product X and Product Y both have auto focus” and “Product X has a larger LCD display than Product Y” are “a first statement for a first feature of a first product of the pair of products and a second statement for the first feature of a second product of the pair of products.”  That is, Product X and Product Y are “a pair of products”, “a first feature” is ‘auto focus’, and “a first statement” is that Product X has auto focus and “a second statement” is that Product Y has auto focus.  An objective is to provide product recommendations that are suited to a user’s individual needs and tailored to user requirements and preferences.  (¶[0002] and ¶[0019])  It would have Byron et al. to compare a pair of products as taught by Caldwell et al. for a purpose of providing product recommendations that are tailored to user needs and preferences.
Concerning claim 22, Caldwell et al. teaches that a set of textual phrases, or snippets, can be used by a synthesizer when generating explanations or recommendations that refer to particular product features.  Specifically, a snippet can convey a message, “Product X and Product Y both have auto focus”, “Product X has a larger LCD display than Product Y”, or “Of the three models, Product X has the most convenient feature.”  (¶[0048] - ¶[0051])  Here, “Product X has a larger LCD display than Product Y” is “one or more statement comparing the one or more features between the pair of products”, and “the overall empirical utility” is that Product X is better because it has a larger display.

Response to Arguments
Applicant’s arguments filed 02 June 2021 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.
Applicant’s amendments provide a replacement sheet for Figure 5.  This replacement sheet is being approved.  However, it is noted that the replaced text is darker than the original text in Figure 5.  Applicant, then, may wish to submit a revised Figure 5, where the text is all of the same characteristic of darkness.
Applicant amends independent claims 1, 13, and 20 to set forth a new limitation directed to accessed textual statements “estimated using past conversations with Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent Publication 2002/0095411).  Generally, Applicant argues that this new limitation is not disclosed or taught by Byron et al. and Caldwell et al.  Specifically, Applicant focus on Pan et al. (U.S. Patent Publication 2016/0267377), which was cited against dependent claim 10.  
New grounds of rejection are set forth as directed to independent claims 1, 13, and 20 now being obvious under 35 U.S.C. §103 over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Lee et al. (U.S. Patent Publication 2011/0320373).  Here, Lee et al. is being substituted for Caldwell et al. to address the new limitation of the claim amendments directed to “estimated using past conversations with multiple users over a period of time”.  However, Caldwell et al. remains cited against dependent claims 21 to 22 as being obvious under 35 U.S.C. §103.  The rejection of some of the dependent claims continues to rely upon Rasmussen et al. (U.S. Patent Publication 2017/0061283), Lim et al. (U.S. Patent Publication 2016/0342317), Miyoshi et al. (U.S. Patent Publication 2018/0039633), and Pan et al. (U.S. Patent Publication 2016/0267377).  These new grounds of rejection are fairly necessitated by amendment.  That is, Applicant has amended the independent claims to include new limitations that include some but not all of the limitations of dependent claim 10, so that new grounds of rejection for the independent claims may be Pan et al.  The independent claims are now of a different scope that necessitates these new grounds of rejection.
Mainly, Applicant’s arguments are to some degree moot as against Pan et al., given the new citation of Lee et al., but these arguments are being considered to the extent that they might be understood to be relevant to the new grounds of rejection.  Applicant notes that the rejection cites ¶[0038] of Byron et al. as describing estimating an overall empirical utility of accessed statement based on past conversations, but as conceding that this reference does not disclose quantifying “how likely communicating a corresponding accessed statement is to result in a purchase of a specific product” and past conversations with multiple users “over a period of time”.  Applicant cites various passages of Pan et al. that characterize this reference as predicting a purchase probability of a given product based on reviews using a predicted probability of recommendation (PPR) that reflects a likelihood on a scale of 0-100% that reviews recommend purchase of the product.  See ¶[0062] - ¶[0063] and ¶[0074] of Pan et al.  Then Applicant disagrees with a statement in the rejection that if a forecast of a probability of purchase is given as a function of time and geospatial information as taught by Pan et al., then this implies there are ‘multiple users over a period of time’.
Applicant’s arguments are unpersuasive as against a rejection of dependent claim 10 considering at least the teachings of Lee et al. and Pan et al.  Here, Lee et al. clearly teaches “accessed textual statements estimated using past conversations with multiple users”.  That is, Lee et al. provides product comparisons by accessing statements in reviews that are stored as a plurality of conversations 16 in conversation store 42 from multiple users 14 in a social group 32 (“accessed textual statements Pan et al., then, teaches “quantifying how likely an accessed statement is to result in a purchase of a specific product”.  Applicant appears to admit that this feature is taught by Pan et al., at ¶[0063], where reviews using a predicted probability of recommendation (PPR) are expressly taught to ‘estimate the probability that the user will purchase the product during that session.’  However, reviews are generated from conversations in Lee et al., so that these conversations can be used to predict a probability of purchase from reviews in Pan et al.
Moreover, Applicant’s arguments do not consider some additional description from Byron et al. and Pan et al.  Firstly, Byron et al. discloses that a cohort of product reviews may be extracted from a variety of sources including social media sites and online review sites.  (¶[0044])  Admittedly, Byron et al. does not expressly disclose that a response is generated from reviews “estimated using past conversations with multiple users over a period of time”, but if a response (“the accessed textual statements”) is derived from a cohort of sources including social media sites and online review sites, then it is reasonable to conclude that online reviews at online review sites are inherently generated by a “multiple users over a period of time”.  Secondly, Pan et al., at ¶[0063], teaches that input to a forecasting engine includes a time-diminished average predicted probability of recommendation (PPR), which is equivalent to stating that reviews are 
All of these new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Eastham et al. is similar to Pan et al., as directed to determining how product reviews cause a user to be more likely to make a purchase.
Moreau et al. discloses related prior art.
Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 9, 2021